                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION


TRACY MOORE                                                                               PLAINTIFF

VS.                                                   CIVIL ACTION NO. 1:19cv66-MPM-DAS

WAL-MART STORES, INC. AND EMPLOYEE
DOE(S)                                                                               DEFENDANTS

                      ORDER DENYING MOTION FOR DISCOVERY


       Before the court is plaintiff’s pro se motion docketed as a Motion for Discovery. The

filing is styled as Plaintiff’s Opposition to Defendants’ Motion to Stay Discovery. However,

there is no motion to stay discovery. Rather, in response to plaintiff’s interrogatories and requests

for production propounded before the Rule 26(f) conference, Wal-Mart sent plaintiff a letter

asking that she either acknowledge that discovery is stayed pending the Rule 26(f) conference or

sign a good faith certificate that the parties had attempted to resolve the dispute before seeking

recourse in the court. Wal-Mart indicated in that letter it would file a motion to stay if plaintiff

insisted it respond to discovery prior to the conference. Instead of signing either the

acknowledgement or the good faith certificate, plaintiff filed the instant motion. In addition to

expressing opposition to a nonexistent motion, plaintiff asks this court to compel defendants to

respond.

       “A party may not seek discovery from any source before the parties have conferred as

required by Rule 26(f), except . . . when authorized by these rules . . . .” Fed. R. Civ. P. 26(d)(1).

Plaintiff argues she is entitled to responses to her discovery as “Early Rule 34 Requests.” See

Fed. R. Civ. P. 26(d)(2)(A)(i) (“More than 21 days after the summons and complaint are served

on a party, a request under rule 34 may be delivered to that party by any other party.”). However,
“[t]he request is considered to have been served at the first Rule 26(f) conference.” Fed. R. Civ.

P. 26(d)(2)(B) (emphasis added). Moreover, Rule 34 provides that responses to Rule 34 requests

are due “within 30 days after being served or—if the request was delivered under Rule

26(d)(2)—within 30 days after the parties’ first Rule 26(f) conference.” Fed. R. Civ. P.

34(b)(2)(A).

       Discovery is effectively stayed prior to the Rule 26(f) conference. While Rule 34 requests

may be delivered early, they are not considered served and the time to respond does not begin to

run until the conference has taken place. Therefore, to the extent plaintiff’s filing constitutes a

motion to compel, it is DENIED as premature.

       SO ORDERED, this the 11th day of June, 2019.




                                       /s/ David A. Sanders
                                       UNITED STATES MAGISTRATE JUDGE
